Exhibit 10.11 ASSIGNMENT OF OVERRIDING ROYALTY INTEREST STATE: KANSAS COUNTY: LANE ASSIGNOR: PINECONE PETROLEUM 1421 S. Steele Denver, CO 80210 ASSIGNEES: Stratex Oil and Gas, Inc. Meir Cohen 30 Echo Lake Road 675 Third Avenue, Suite 2400 Watertown, CT 06795 New York, NY 10017 Rotary Partners Lynden Capital 196 Fern Avenue 57 Gramercy Avenue Litchfield, CT 06759 Rye, NY 10580 Assignor, named above, owns an overriding royalty interest in the oil, gas and mineral leases (the "Leases") which covers the lands located in the counties and state named above (the "Lands"). The Leases and Lands are described on Exhibit "A" in the Assignment. See Exhibit "A" attached hereto and made a part hereof. For adequate consideration, Assignor (PIN ECONE PETROLEUM) transfers, grants, assigns and conveys to Assignees overriding royalty interests, as described below, in the Leases and all of the oil, gas and other minerals produced, saved and marketed from the Leases. (See Assignees interest conveyed below) PINECONE PETROLEUM, assigns overriding royalty interests in said attached Leases as follows: 50% to Meir Cohen 675 Third Avenue, Suite 2400 New York, NY 10017 48% to Stratex Oil and Gas, Inc. 30 Echo Lake Road Watertown, CT 06795 1% to Rotary Partners 196 Fern Avenue Litchfield, CT 06759 1% to Lynden Capital 57 Gramercy Avenue Rye, NY 10580 This Assignment of overriding royalty interest is made without warranty of title, express or implied. If Assignor's interest in the attached oil and gas leases, lands or unit is less than the entire interest, or if said oil and gas leases cover less than the entire fee title, then the overriding royalty shall be reduced proportionately. To have and to hold the interest herein transferred and assigned unto Assignees, its successors and assigns, forever, subject only the terms and provisions provided, herein. This Assignment is effective January 1, 2012 Executed this 3rd day of January,2012 ASSIGNOR /s/ Christopher Miller Christopher Miller As President of PINECONE ETROLEUM. STATE OFCOLORADO ) ACKNOWLEDGMENT (For use by Corporation) COUNTY OF DENVER ) On this 3rd day of January, A.D. 2012, before me personally appeared , Christopher Miller,to me personally known, who. beingbx me duly sworn, did say that he/she is the President of Pinecone Petroleumand that the seal affixed to said instrument is the corporate seal of said corporation and that said instrument was signed and sealed in behalf of said corporation by authority of its Board of Directors, and said acknowledged said instrument to be free act and deed of said Witness my hand and seal this 3rd day of January,A.D. 2012 Mackenzi Danielson Notary Public, Address: Attached to and made part of that certain ASSIGNMENT OF OVERRIDING ROYALTY INTEREST dated January 3, 2012 and made effective January 1, 2012 EXHIBIT 'A' LESSOR
